Citation Nr: 0909019	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for residuals of a 
heart bypass.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ear infection, to include hearing loss. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1971 
and January 1982 to March 1983.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In December 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   
 

FINDINGS OF FACT

1.  There is no competent evidence linking residuals of a 
stroke or diabetes mellitus to service.  

2.  The Veteran withdrew his appeal with respect to the issue 
of entitlement to service connection for residuals of a heart 
bypass at a June 2007 hearing.   

3.  An August 1971 rating decision to which the Veteran was 
notified in that month in part denied service connection for 
a left ear condition.  

4.  A June 2002 rating decision to which the Veteran was 
notified in that month in part denied claims for service 
connection for hypertension and hearing loss in the left ear.   

5.  The additional evidence received since the August 1971 
and June 2002 rating decisions does not raise a reasonable 
possibility of substantiating the claims for service 
connection for hypertension and residuals of an ear infection 
to include hearing loss.

CONCLUSIONS OF LAW

1.  Residuals of a stroke and diabetes mellitus were not 
incurred in or aggravated y service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 
 
2.  The criteria for withdrawal of the substantive appeal by 
the Veteran with respect to the issue of entitlement to 
service connection for residuals of a heart bypass have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008). 

3.  The August 1971 rating decision is final.  38 U.S.C. 
§ 4005(c) 1970; 38 C.F.R. §§ 3.104, 19.118, 19. 153 (1971). 

4.  The June 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

5.  Evidence received to reopen the claims for entitlement to 
service connection for hypertension and residuals of an ear 
infection to include hearing loss is not new and material, 
and therefore, the claims are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication of the claims on 
appeal in a letter dated in April 2005, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The April 2005 letter was compliant with the 
notice requirements for the petitions to reopen the claims 
for service connection for hypertension and residuals of a 
left ear infection to include hearing loss as set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, he was 
provided with information regarding ratings and effective 
dates by letter dated in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
the a current disability or symptoms associated with 
residuals of a stroke or diabetes, such as medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As VA is not required to 
provide a medical examination when, as in the instant case 
pursuant to the adjudication below, new and material evidence 
has not been received to reopen a finally adjudicated claim, 
examinations in conjunction with the Veteran's petitions to 
reopen his claims for service connection for hypertension and 
residuals of a left ear infection to include hearing loss are 
not indicated.  38 C.F.R. § 3.159(c)(4)(iii). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Residuals of a Stroke and Diabetes

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including diabetes, 
hypertension, sensironeural hearing loss and organic diseases 
of the nervous system, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the claim for service connection for 
diabetes, 38 C.F.R. § 3.309(e) lists this as one of the 
conditions for which service connection is presumed to have 
been incurred as a result of exposure to an herbicide agent.  
In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (such as the Veteran in 
the instant case), without any additional proof required that 
a Veteran who served in waters offshore of the Republic of 
Vietnam actually set foot on land.  VA appealed the Court 
decision and imposed a stay at the Board on the adjudication 
of all claims for compensation based on exposure to 
herbicides potentially impacted by the Court ruling in Haas, 
pending Federal Circuit review of the Haas case.  On May 8, 
2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the Court's 
decision and holding that the Court had erred in rejecting 
VA's interpretation of § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  As a consequence, VA rescinded the 
stay and directed the Board to resume adjudication of the 
previously stayed claims.  Given this judicial action, and as 
there is no indication in the service personnel records that 
the Veteran was ever present on the landmass or inland waters 
of Vietnam, the regulatory presumption for service connection 
for diabetes set forth above is not applicable, and the Board 
may now proceed with appellate consideration of the claim for 
service connection for diabetes. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service treatment records, to include the reports from 
the March 1971 and March 1983 separation examinations, 
contain no medical evidence of a stroke or diabetes.  The 
post service evidence reflects reports from treatment of 
symptoms of diabetes in 2000 and an acute cerebrovascular 
accident with slurred speech and right sided hemiparesis in 
February 2003.  None of these reports, nor does any other 
evidence of record, contain any medical evidence or opinion 
linking diabetes or stroke residuals to service.  

As for the Veteran's assertions, to include at the June 2007 
and December 2008 hearings that his diabetes and stroke 
residuals are related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The Veteran's wife's testimony in 
this regard has also been considered, but she is a layperson 
and not competent to render a medical opinion linking 
diabetes or stroke residuals to service.  See id.  Also 
weighing against the Veteran's claims is the over 15 year 
period between separation from the Veteran's second period of 
service and the first evidence of relevant treatment.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As such, and given the silent service 
treatment records and lack of any evidence linking residuals 
of a stroke or diabetes to service, the claims for service 
connection for these conditions must be denied.  Hickson, 
supra.   

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for residuals of a stroke and 
diabetes, the doctrine is not for application.  Gilbert, 
supra.  

B.  Service Connection for residuals of a Heart Bypass 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative.  38 C.F.R. § 
20.204.  At a June 2007 hearing before a hearing officer, the 
Veteran withdrew his appeal with respect to the issue of 
entitlement to service connection for residuals of a heart 
bypass.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to this issue and it is 
dismissed.

C.  New and Material  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

An August 1971 rating decision to which the Veteran was 
notified in that month in part denied service connection for 
a left ear condition.  He did not perfect an appeal to this 
decision and it is thus final.  38 U.S.C. § 4005(c) 1970; 
38 C.F.R. §§ 3.104, 19.118, 19. 153 (1971).  A June 2002 
rating decision to which the Veteran was notified in that 
month in part denied claims for service connection for 
hypertension and hearing loss in the left ear.  As the 
Veteran did not perfect an appeal with respect to this 
decision, it is also final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  With 
respect to the left ear condition, while the Veteran voiced 
an intent to withdraw his appeal with respect to this claim 
at the June 2007 hearing before a hearing officer, testimony 
addressing this issue was presented to the undersigned at the 
December 2008 hearing.  As such, the Board finds the issue to 
still be on appeal, and it will adjudicate the claim below.  

With respect to the evidence of record at the time of the 
final rating decisions above, the service treatment records, 
to include the reports from the two separation examinations, 
do not reflect a diagnosis of hypertension.  Blood pressure 
was recorded at 110/70 at the March 1971 separation 
examination and 120/88 at the March 1983 separation 
examination.  An elevated blood pressure reading of 140/98 
was noted on initial testing at the time of the August 1978 
"reenlistment examination," but two follow up readings 
obtained at that time were not elevated, with systolic 
readings in the 120s and diastolic readings of 88 and 84.  
Blood pressure readings during the first period of active 
service included 122/88 and 114/86 in December 1968, 118/80 
in August 1969, 140/90 in December 1969 and 128/88 in 
February 1970.  Blood pressure readings taken during the 
Veteran's second period of active duty included 136/72 in 
July 1982, 130/84 in December 1982, and 120/74 in February 
1983.  Thereafter, the record before the adjudicators in June 
2002 did not include any competent evidence or medical 
opinions showing a post-service diagnosis of hypertension 
that was linked to service. 

With respect to the left ear, while the service treatment 
records reflects evidence of right ear pain and that a right 
mastoidectomy and tympanoplasty were accomplished in 1971, 
these problems are not shown in the left ear during service, 
and there is no evidence of any other left ear symptomatology 
or pathology during service.  After service, a July 1971 VA 
examination showed residuals of the in-service surgery for 
the right ear and audiometric testing of the left ear that 
resulted in an impression of normal hearing from 250 to 4,000 
Hertz with high frequency sensironeural hearing impairment 
from 6,000 to 8,000 Hertz.  Hearing thresholds in the left 
ear at separation after cerumen removal from the second 
period of service in March 1983 were at 10, 5, 5, 0, 20 and 
30 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 
Hertz, respectively.   

A July 2001 VA audiometric examination showed pure tone 
thresholds in the left ear of 10, 0, 5 and 40 decibels at 
1,000, 2,000, 3000 and 4,000 Hertz, respectively.  Speech 
recognition in the left ear was to 100 percent.  The 
impression with respect to the left ear was mild to moderate 
high frequency sensironeural hearing loss beginning at 4,000 
Hertz.  This hearing loss in the left ear represents hearing 
loss "disability" as defined by 38 C.F.R. § 3.385.  The 
reports from this examination did not link hearing loss to 
service, nor did any other clinical evidence of record at the 
time of the August 1971 or June 2002 rating decision link a 
left ear disability, to include hearing loss, to service. 

Reviewing the evidence submitted in an attempt to reopen the 
Veteran's claims, this evidence includes VA clinical reports 
dated from 2000 reflecting diagnoses of hypertension.  None 
of the evidence received in connection with the Veteran's 
attempts to reopen the claims for service connection contains 
any clinical evidence or medical opinions linking 
hypertension or residuals of a left ear infection, to include 
hearing loss, to service.  As for the assertions submitted by 
and on behalf of the Veteran at the June 2007 and November 
2008 hearings linking these conditions to service, such 
assertions from lay persons as to matters that require 
medical expertise do not constitute material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  

In short, the Board finds that none of the additional 
evidence raises a reasonable possibility of substantiating 
the claims for service connection for hypertension or 
residuals of a left ear infection to include hearing loss to 
service, as it does not contain any competent medical 
evidence linking either condition to service.  Therefore, 
none of this evidence is material, and the claims for 
entitlement to service connection for hypertension and 
residuals of a left ear infection to include hearing loss are 
not reopened.  As new and material evidence to reopen the 
finally disallowed claims for service connection for 
hypertension and a left ear condition has not been submitted, 
the benefit of the doubt doctrine is not applicable with 
respect to these claims.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 


ORDER

Entitlement to service connection for residuals of a stroke 
is denied. 

Entitlement to service connection for diabetes mellitus is 
denied. 

The claim for entitlement to service connection for residuals 
of a heart bypass is dismissed. 

New and material evidence having not been received, the claim 
for entitlement to service connection for hypertension is not 
reopened.

New and material evidence having not been received, the for 
service connection for residuals of a left ear infection, to 
include hearing loss, is not reopened.   




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


